Citation Nr: 1033200	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-40 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2 
(diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel



INTRODUCTION

The Veteran had active service from May 1990 to June 2000.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The case was remanded for further development in January 2009.  
The Board satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's diabetes is etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection of diabetes have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that his diabetes is the result of service.  
Specifically he asserts that his diabetes is the result of high 
triglyceride levels during service.  See, e.g., November 2005 
Statement.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection 
may also be granted for chronic disorders, such as diabetes, when 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The service treatment and examination records do not reveal any 
findings or complaints of diabetes and testing consistently 
reveals that the Veteran's urine was negative for glucose and 
that the amount of glucose in the blood was normal.  The service 
treatment records do reveal findings and treatment for elevated 
triglycerides, however.  See, e.g., February 1996 (triglyceride 
level of 207), February 1997 (triglyceride level of 469), April 
2000 (triglyceride level of 1307) service laboratory testing 
reports.  See also May 2000 service treatment record (diagnosis 
of hypertriglycedemia).  

Post-service blood testing in September and November 2000 also 
revealed elevated triglycerides, levels, as well as elevated 
cholesterol, glycosuria, hyperglycemia, and glucose intolerance.  
See November 2000 VA reports.  Based at least in part on these 
findings, the Veteran was assessed with polydipsia, polyuria, and 
glucosuria, which an examiner noted was "highly suggestive for 
diabetes mellitus."  See November 2000 VA examination record.  
In February 2001, the Veteran was assessed with "rule out" 
diabetes mellitus and prescribed medication to control his 
triglyceride levels.  Subsequent records reflect continued 
treatment for hyperglycemia, glucose intolerance, and elevated 
triglycerides.  

In November 2003, the Veteran was admitted to the hospital with 
complaints of right upper quadrant pain and nausea.  After 
examination, he was determined to have acute pancreatitis as a 
result of the hypertriglyceridemia and probable type 2 diabetes 
mellitus.  See November and December 2003 VA hospitalization 
records.  The Veteran was subsequently diagnosed with diabetes, 
and in September 2006, it was determined that the diabetes was 
due to pancreatitis.  See August 2004 and September 2006 VA 
treatment records. 

Pursuant to the Board remand, a VA examination was conducted in 
March 2009 to determine the etiology of the diabetes.  After 
examination, review of the record, and discussion with the 
Veteran, the examiner opined that the Veteran's diabetes was most 
likely caused by or a result of the high triglyceride readings in 
service.  The examiner indicated that hypertriglyceridemia 
increases the risk of fatty liver and pancreatitis.  The examiner 
explained that acute pancreatitis creates a blockage of 
pancreatic enzymes which causes levels to build up in the 
pancreas, triggering autodigestion.  This process damages the 
pancreas and surrounding tissues, which, among other things, 
results in resulting in an impairment of insulin production, 
which results in diabetes.  

Based on the evidence of elevated triglycerides in service, the 
findings suggestive of diabetes within one year of separation, 
and the medical professionals' competent and probative 
determinations that the in-service triglycerides led to the 
development of diabetes, and based on the absence of evidence of 
elevated triglycerides prior to service, the Board finds that 
service connection is warranted for diabetes.  

Notice and Assistance

VA has a duty to notify and assist claimants for benefits.  The 
decision above grants service connection for diabetes.  As such, 
there is no further need to discuss compliance with the duties to 
notify and assist.  



ORDER

Service connection for diabetes is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


